Case 2:20-cv-10538-CCC-ESK Document 35 Filed 05/25/21 Page 1 of 6 PageID: 621




NOT FOR PUBLICATION

                                        UNITED STATES DISTRICT COURT
                                           DISTRICT OF NEW JERSEY


     CLIFFORD J. CHURCH,                                      Civil Action No.: 20-10538
     individually and on behalf of those
     similarly situated,                                                   OPINION
                           Plaintiff,
     v.


     MIDLAND FUNDING, LLC, et al.,

                           Defendants.

CECCHI, District Judge.

I.        INTRODUCTION
          This matter comes before the Court on the motion of defendants Midland Funding, LLC

and Midland Management, Inc. (collectively “Defendants”) (ECF No. 13) to dismiss the first

amended complaint (ECF No. 9) of plaintiff Clifford J. Church (“Plaintiff” or “Church”),

individually and on behalf of all others similarly situated. In the alternative, Defendants move to

compel arbitration. Plaintiff opposed the motion (ECF No. 19) and Defendants replied in support

(ECF No. 24). Pursuant to Rule 78(b) of the Federal Rules of Civil Procedure, this matter is decided

without oral argument. For reasons set forth below, defendants’ motion to dismiss is denied;

defendants’ motion to compel arbitration is granted.

II.       BACKGROUND AND PROCEDURAL HISTORY

          In October 2016, Plaintiff opened a Pier 1 Imports credit card account, issued and owned

by Comenity Bank (ECF No. 13-2 at 1), which he used to purchase goods and merchandise from

Pier 1. ECF No. 9 at 3. Terms and conditions of the account agreement included an arbitration



                                                   1
Case 2:20-cv-10538-CCC-ESK Document 35 Filed 05/25/21 Page 2 of 6 PageID: 622




provision which stated, in relevant part,

       “You have the right to reject this Arbitration Provision. If you do
       not reject this Arbitration Provision, it will be part of this agreement
       and will eliminate your right to a trial by jury; and substantially
       affect your rights including your right to bring, join in or participate
       in class proceedings.” ECF 6-5 at 7.

Prior to acceding to the terms and conditions of the account agreement by using his Pier I Imports

credit card account, Plaintiff did not reject or respond to the arbitration provision. ECF No. 13-2

at 9. On March 8, 2019, Plaintiff received notice that his account was closed and charged-off, and

that Comenity had sold the account to defendant Midland Credit Management, Inc. for collection.

ECF No. 6-4 at 27.

       Defendants assert that Plaintiff has an outstanding balance on the Pier 1 account, ECF No.

9 at 3, and, on July 3, 2019, mailed a collection letter to Plaintiff. Id. at 4. The letter stated, in

relevant part, “If your account goes to an attorney, the flexible pay options . . . may no longer be

available to you. If this process results in litigation, and a judgment is entered against you, the

judgment will be enforceable according to state law.” Id. at 5.

       On July 31, 2019 Plaintiff filed a Chapter 7 bankruptcy petition (“petition”) in the United

States Bankruptcy Court for the District of New Jersey, Case No. 19-24892-JKS (“Bankruptcy

Proceeding”). In the petition, Plaintiff identified a number of potential claims as part of the

bankruptcy estate including, most relevantly,

       “Unfiled potential Fair Debt Collection Practices Act claims/cases vs. debt
       collector(s) to be determined and John Does 1-25. Unliquidated, estimated
       damages: $1,000 statutory damages actual damages are unknown, possible
       service award. See 15 U.S.C. 1692k.” ECF No. 13-2 at 4.




                                                  2
Case 2:20-cv-10538-CCC-ESK Document 35 Filed 05/25/21 Page 3 of 6 PageID: 623




       In the initial complaint, filed July 3, 2020, 1 as well as in the amended complaint, Plaintiff

alleges that defendants “continue to offer flexible payment options for accounts even after they are

sent to attorneys or after lawsuits have been filed.” ECF No. 9 at 5. Therefore, Plaintiff alleges that

defendants deprived him “and other New Jersey consumers of truthful, non-misleading,

information” with regard to debt collection, thereby engaging in practices violative of the Fair

Debt Collection Practices Act (hereafter “FDCPA”). Id. at 5-6.

       In response to Plaintiff’s FDCPA claims, Defendants contend that the bankruptcy trustee

is the only party with proper standing to assert an FDCPA claim. Defendants assert that once

Plaintiff filed his bankruptcy petition, he abandoned his FDCPA claim, which then “transferred to

the bankruptcy Estate and titled to the Chapter 7 trustee, unless and until they were abandoned

back to him by the trustee . . .” thus causing Plaintiff to lose standing. Defendants further argue

that as “the potential suit against Defendants was not adequately disclosed in Plaintiff’s

Bankruptcy Petition, the claim was not abandoned back to the Plaintiff, by Court Order or

specifically by the trustee. Thus it remains property of Plaintiff’s Estate and a cause of action that

only the trustee can pursue.” ECF No. 13-2 at 17. See also ECF No. 24 at 3; ECF No. 19 at 5; ECF

No. 6-3 at 69. Defendants also contend that the FDCPA claim is barred by judicial estoppel;

alternatively, defendants assert that Plaintiff’s FDCPA claims must be submitted to arbitration per

the aforementioned arbitration provision within the account agreement.




1
  On July 3, 2020, Plaintiff filed a putative class action complaint and jury demand against
defendants in the Superior Court of New Jersey, Law Division, Bergen County (docket number
BER-L-003864-20). On August 14, 2020, defendants successfully removed the state court action
to this Court based on federal question jurisdiction grounds. ECF No. 13-2 at 9. Plaintiff filed a
first amended complaint (ECF No. 9) on October 9, 2020.


                                                  3
Case 2:20-cv-10538-CCC-ESK Document 35 Filed 05/25/21 Page 4 of 6 PageID: 624




III.   DISCUSSION

  A. 12(b)(1) Standing and Judicial Estoppel

          Defendants’ arguments as to standing and judicial estoppel based on Plaintiff’s

bankruptcy are unpersuasive.       The parties agree that Plaintiff listed an FDCPA claim in his

bankruptcy estate and that a potential legal claim can be abandoned by an estate upon closure of a

bankruptcy action. ECF No. 19 at 5; ECF No. 24 at 3 n.3. Defendants’ main argument against

Plaintiff’s FDCPA claim being abandoned by the bankruptcy estate is that the claim was never

properly scheduled in the first place. That argument, however, is belied by the bankruptcy docket

which contains a letter from the bankruptcy trustee specifically agreeing to abandon FDCPA

claims and a “Certification of No Objection” to abandonment of Plaintiff’s FDCPA claims. See In

re Church, 19-24862, ECF Nos. 17 and 28. Accordingly, as Plaintiff’s FDCPA claims were

voluntarily abandoned by the bankruptcy estate without objection, Defendant’s motion to dismiss

due to lack of standing or judicial estoppel must be denied as both arguments rely entirely on the

bankruptcy estate being the proper owner of these claims.

  B. Motion to Compel Arbitration

       The Court will review a motion to compel arbitration under the Rule 12(b)(6) standard

“when it is apparent, based on ‘the face of a complaint, and documents relied upon in the

complaint,’ that certain of a party’s claims ‘are subject to an enforceable arbitration clause . . . .’”

Guidotti v. Legal Helpers Debt Resolution, L.L.C., 716 F.3d 764, 776 (3d Cir. 2013) (citation

omitted). Conversely, the Rule 56 standard will apply “when either ‘the motion to compel

arbitration does not have as its predicate a complaint with the requisite clarity’ to establish on its

face that the parties agreed to arbitrate, or the opposing party has come forth with reliable evidence

that is more than a ‘naked assertion . . . that it did not intend to be bound’ by the arbitration




                                                   4
Case 2:20-cv-10538-CCC-ESK Document 35 Filed 05/25/21 Page 5 of 6 PageID: 625




agreement, even though on the face of the pleadings it appears that it did.” Guidotti, 716 F.3d at

774 (internal citations omitted).

        Here, there is no real dispute that the account agreement contained an arbitration provision

to which Plaintiff acceded, despite Plaintiff’s arguments to the contrary. ECF No. 19 at 21. While

Plaintiff contends that the existence “of an enforceable agreement between the parties cannot be

determined with the requisite clarity,” (id.), Plaintiff makes specific reference to the account

agreement that contains the arbitration agreement in his amended complaint. See ECF No. 9 at 4.

Indeed, the account agreement itself is the very basis for Plaintiff’s FDCPA claim. The Court

further notes that Plaintiff’s challenges to arbitrability are legal, rather than factual, making

12(b)(6) review the proper standard. See Fisher v. Trans Union, LLC., No. 19-679, 2019 WL

2248696, at *2 (E.D. Pa. May 23, 2019) (applying 12(b)(6) standard to challenge as Plaintiff

asserted “a legal, rather than factual, challenge to arbitrability.”).

        Having determined that the Motion should be reviewed under Rule 12(b)(6), 2 the Court

must engage in the two-step analysis outlined by the Third Circuit and determine whether there is

a valid agreement to arbitrate, and if there is, whether Plaintiff’s claim falls within the scope of

that agreement. Flintkote Co., 769 F.3d at 220.




2
  Even if the Court were to review arbitration under the Rule 56 standard, however, the outcome
would likely be the same as Defendants have provided documentation showing that all rights
associated with the account agreement were transferred to them. See ECF No. 13-4 at ¶ 13 and
ECF No. 13-5 at ¶¶ 13-14 (Defendants’ certifications attesting that “all rights, title and interest in
the account were sold and assigned to MCM.”). Additionally, the account agreement itself
explicitly notified Plaintiff that “[w]e may transfer or assign your Account and/or this
Agreement, or any of our rights under this Agreement, to another person or entity at any time
without prior notice to you or your consent.” ECF No. 13-4 at 10. Plaintiff’s argument that
limited discovery is required on the issue of arbitrability is vague and unsupported by any
requests for specific information or documentation that is needed on this issue.


                                                   5
Case 2:20-cv-10538-CCC-ESK Document 35 Filed 05/25/21 Page 6 of 6 PageID: 626




       The Court finds the arbitration provision is valid and enforceable, and finds no support for

Plaintiff’s contention that the agreement to arbitrate did not transfer to Defendants following the

sale of the account from Comenity to Defendants. The account agreement substantially details the

arbitration agreement, including arbitration processes and categories of disputes subject to

arbitration. See 13-4 at 6; 13-5 at 7. Moreover, Plaintiff assented to the terms of the provision by

using his Pier 1 Imports credit card account, despite being provided with instructions to opt-out or

reject the provision. ECF No. 13-2 at 27. Having found that an agreement to arbitrate exists

between the parties, the Court must next determine if Plaintiff’s claims fall within the scope of that

agreement. Flintkote Co., 769 F.3d at 220.

       An order to arbitrate should not be denied “unless it may be said with positive assurance

that the arbitration clause is not susceptible to an interpretation that covers the asserted dispute.”

AT&T Technologies, Inc. v. CWA, 475 U.S. 643,650 (1986). The arbitration provision, as

contained in the account agreement, defines “claim” as “any claim, dispute, or controversy

between you and us that in any way arises from or relates to this Agreement, the Account, the

issuance of any card, any rewards program, and/or any prior agreement or account.” ECF 13-5 at

14. It is clear to this Court that Plaintiff’s FDCPA claim relates to defendants’ collection letter and

to the agreement Plaintiff acceded to in relation to his Pier 1 credit card; it therefore falls within

the domain of the arbitration provision.

IV.    CONCLUSION

       For the reasons stated above, the motion to dismiss is DENIED and the motion to compel

arbitration is GRANTED. An appropriate Order accompanies this Opinion.



DATE: May 25, 2021
                                                         CLAIRE C. CECCHI, U.S.D.J.



                                                  6
